Mr. Justice McSurely delivered the opinion of the court. The only question involved in this case is as to the value of professional services rendered by the appellant, a dentist, for Mrs. Lackaye, the wife of appellee. The dentist claimed that his work was worth $362. A jury, after hearing the evidence, brought in a verdict, but for what amount does not appear in the abstract of record. Neither is the amount of the judgment shown. Therefore, if for no other reason, the judgment must be affirmed. In counsel’s brief and argument it is stated that the verdict of the jury was for $50. Assuming this to be correct, we cannot say from a consideration of the evidence that the verdict was wrong. The judgment is affirmed. Affirmed.